Case 14-50494        Doc 57     Filed 01/16/20      Entered 01/16/20 11:57:54         Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

In re:                                                      Case No. 14-50494
         CLIFTON LUKE, SR., HEATH
         HEATHER DAWN HEATH
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Herbert L. Beskin, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/30/2014.

         2) The plan was confirmed on 07/14/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/07/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/01/2019.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,395.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 14-50494        Doc 57       Filed 01/16/20     Entered 01/16/20 11:57:54               Desc         Page 2
                                                   of 4




 Receipts:

         Total paid by or on behalf of the debtor              $26,717.00
         Less amount refunded to debtor                           $463.00

 NET RECEIPTS:                                                                                   $26,254.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,250.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,720.09
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,970.09

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 AARONS                           Priority             NA            NA              NA            0.00       0.00
 AUGUSTA HEALTH                   Unsecured            NA       3,676.87        3,676.87        923.37        0.00
 BRANDON LADD APARTMENTS          Unsecured      1,600.00            NA              NA            0.00       0.00
 BULL CITY FINANCIAL SOLUTIONS Unsecured             94.00           NA              NA            0.00       0.00
 COMCAST                          Unsecured         410.00           NA              NA            0.00       0.00
 CONTRACT CALLERS INC             Unsecured      1,106.00            NA              NA            0.00       0.00
 CONTRACT CALLERS INC             Unsecured         458.00           NA              NA            0.00       0.00
 CREDIT COLLECTION SERVICE        Unsecured         262.00           NA              NA            0.00       0.00
 DOMINION VIRGINIA POWER          Unsecured            NA       1,564.05        1,564.05        392.78        0.00
 DUPONT COMMUNITY CREDIT UNIO Unsecured             500.00        381.39          381.39          95.78       0.00
 ELLIOT CHEVROLET                 Secured             1.00           NA              NA            0.00       0.00
 GINNY'S / SWISS COLONY, INC.     Unsecured         293.00           NA              NA            0.00       0.00
 HILLCREST DAVIDSON & ASSOCIATE Unsecured        4,001.00            NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE         Priority            1.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         851.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         750.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         167.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured          81.00           NA              NA            0.00       0.00
 NCEP, LLC                        Unsecured      1,022.00       2,552.42        2,552.42        640.99        0.00
 NCEP, LLC                        Secured       16,582.65     19,202.42        16,582.65     16,582.65        0.00
 NCEP, LLC                        Secured        1,503.00       1,503.00        1,503.00      1,503.00        0.00
 SANTANDER CONSUMER USA           Secured              NA     16,650.00             0.00           0.00       0.00
 SEVENTH AVENUE                   Unsecured            NA         293.06          293.06          73.60       0.00
 SPRINGLEAF FINANCIAL SERVICES, I Unsecured      3,161.00       3,737.73        3,737.73        938.65        0.00
 SPRINT                           Unsecured         600.00           NA              NA            0.00       0.00
 SST                              Unsecured         400.00           NA              NA            0.00       0.00
 UNITED BANK                      Unsecured         200.00           NA              NA            0.00       0.00
 UVA PHYSICIANS GROUP             Unsecured         134.00        529.97          529.97        133.09        0.00
 VALLEY CREDIT SERVICE            Unsecured         118.00           NA              NA            0.00       0.00
 VIRGINIA DEPARTMENT OF TAXATIO Priority              1.00           NA              NA            0.00       0.00
 WANDA SNEED                      Priority             NA            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
Case 14-50494      Doc 57    Filed 01/16/20     Entered 01/16/20 11:57:54            Desc        Page 3
                                              of 4




 Scheduled Creditors:
 Creditor                                  Claim       Claim         Claim        Principal       Int.
 Name                            Class   Scheduled    Asserted      Allowed         Paid          Paid
 WELLS FARGO CARD SERVICES   Unsecured           NA    17,975.57           0.00           0.00        0.00
 WELLS FARGO CARD SERVICES   Secured             NA        379.78          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                        Claim           Principal                Interest
                                                      Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                $0.00              $0.00                   $0.00
       Mortgage Arrearage                              $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                    $18,085.65         $18,085.65                   $0.00
       All Other Secured                               $0.00              $0.00                   $0.00
 TOTAL SECURED:                                   $18,085.65         $18,085.65                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                      $0.00                $0.00                $0.00
        Domestic Support Ongoing                        $0.00                $0.00                $0.00
        All Other Priority                              $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                        $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                      $12,735.49           $3,198.26                  $0.00


 Disbursements:

        Expenses of Administration                      $4,970.09
        Disbursements to Creditors                     $21,283.91

 TOTAL DISBURSEMENTS :                                                                  $26,254.00




UST Form 101-13-FR-S (09/01/2009)
Case 14-50494        Doc 57      Filed 01/16/20      Entered 01/16/20 11:57:54           Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2020                             By:/s/ Herbert L. Beskin
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
